ORDER
PER CURIAM.
Mr. Adams appeals from the grant of summary judgment to Mr. Craig. Mr. Adams sued Mr. Craig for malpractice in representation of Mr. Adams on his motion for post-conviction relief under Rule 29.15, alleging that Mr. Craig filed an incomplete amended Rule 29.15 motion, and that had the motion been complete his conviction of second degree felony-murder would have been set aside and a new trial granted. Finding no error, we affirm by this summary order but have provided the parties with a memorandum opinion setting forth our reasoning. Rule 84.16(b).